Exhibit 10.21.2

FORM OF

ITC^DELTACOM, INC.

EXECUTIVE STOCK INCENTIVE PLAN

COMMON STOCK UNIT AGREEMENT

ITC^DeltaCom, Inc., a Delaware corporation (the “Company”), hereby grants stock
units relating to shares of its common stock, $.01 par value (the “Stock”), to
the individual named below as the Holder, subject to the vesting conditions
referred to in the attachment. Additional terms and conditions of the grant are
set forth in this cover sheet, in the attachment, in the individual’s employment
agreement, dated as of                     , 2005 and as amended as of
December 20, 2005 (as further amended from time to time, the “Employment
Agreement”), and in the ITC^DeltaCom, Inc. Executive Stock Incentive Plan (the
“Plan”).

Grant Date: December 23, 2005

Name of Holder:

Holder’s Social Security Number:

 

Number of Stock Units Covered by Grant:

This Stock Unit grant is subject to all of the terms and conditions described in
this Agreement and in the Plan, a copy of which is available for your review on
the Company’s intranet or upon request to Human Resources. You should carefully
review the Plan, and agree that the Plan will control in the event any provision
of this Agreement should appear to be inconsistent with the terms of the Plan.

 

Company:   

 

      (Signature)       Title:   

 

  

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

Attachment

ITC^DELTACOM, INC.

EXECUTIVE STOCK INCENTIVE PLAN

COMMON STOCK UNIT AGREEMENT

 

Stock Unit Transferability    This grant is an award of stock units in the
number of units set forth on the cover sheet, subject to the vesting conditions
described below (the “Stock Units”). Your Stock Units may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Stock Units be made subject to execution, attachment or similar process.
Definitions   

Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meanings set forth in the Plan. The following additional term has the
meaning provided below:

 

“Service” means service by you as an employee of the Company or one of its
Affiliates. A change in your position or duties will not result in interrupted
or terminated Service so long as you continue to be an employee of the Company
or one of its Affiliates.

Vesting    You will vest in the Stock Units in accordance with the terms and
conditions contained in your Employment Agreement and the Plan. The resulting
aggregate number of vested Stock Units will be rounded down to the nearest whole
number of Stock Units. You may not vest in more than the number of Stock Units
covered by this grant. Delivery of Stock Pursuant to Vested Stock Units   

Delivery of the shares of Stock represented by your vested Stock Units will be
made in accordance with your deferral election attached hereto as Exhibit A. If
no deferral election is attached to this Agreement, delivery of the shares of
Stock represented by your vested Stock Units will be made in accordance with the
terms of the Plan.

 

You will have no further rights with regard to a Stock Unit once the share of
Stock relating to the Stock Unit has been delivered.

Forfeiture of Unvested Stock Units    Unvested Stock Units will be forfeited, if
at all, in accordance with the terms of the Plan and your Employment Agreement.
Withholding Taxes    You agree, as a condition of this grant, that you will make
acceptable arrangements to pay in cash any withholding or

 

2



--------------------------------------------------------------------------------

   other taxes that may be due as a result of vesting in Stock Units or your
acquisition of Stock under this grant. In the event that the Company determines
that any federal, state, local or foreign tax or withholding payment is required
relating to this grant, the Company will have the right to: (i) require that you
make such payments to the Company; (ii) withhold such amounts from other
payments due to you from the Company or any Affiliate; or (iii) cause an
immediate forfeiture of shares of Stock represented by Stock Units granted
pursuant to this Agreement in an amount equal to the withholding or other taxes
due. Retention Rights    This Agreement does not give you the right to be
retained by the Company (or any Affiliates) in any capacity. The Company (and
any Affiliate) reserve the right to terminate your Service at any time and for
any reason. Stockholder Rights    You do not have any of the rights of a
stockholder with respect to the Stock Units unless and until the Stock relating
to the Stock Units has been delivered to you. You will, however, be entitled to
receive, upon the Company’s payment of a cash dividend on outstanding Stock, a
cash payment for each Stock Unit that you hold as of the record date for such
dividend equal to the per-share dividend paid on the Stock. Adjustments    In
the event of a Capitalization Change or Corporate Transaction, your Stock Units
will be adjusted, if at all, in accordance with the terms of the Plan.
Applicable Law    This attachment (including the exhibit attached hereto) and
its cover sheet (collectively, this “Agreement”) will be interpreted and
enforced under the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The Plan    The text of the Plan is incorporated in this Agreement by reference.
This Agreement, the Plan and your Employment Agreement constitute the entire
understanding between you and the Company regarding this grant of Stock Units.
Any prior agreements, commitments or negotiations concerning this grant are
superseded.

 

3



--------------------------------------------------------------------------------

Exhibit A

DEFERRAL ELECTION FORM

 

 

     

 

   Name       Social Security Number   

Please complete and return the form to:

ITC^DeltaCom, Inc.

7037 Old Madison Pike

Suite 400

Huntsville, Alabama 35806

Facsimile No.: (256) 382-3936

Attention: General Counsel

Unless defined in this deferral election form, capitalized terms in this
deferral election form have the meanings given to such terms in the
ITC^DeltaCom, Inc. Executive Stock Incentive Plan or the attached Common Stock
Unit Agreement, as the case may be.

DEFERRAL AMOUNT

I hereby make the following deferral election:

 

  ¨ No deferral. (A certificate for all of the shares of Stock represented by my
vested Stock Units (which shares of Stock will be rounded up to the nearest
number of whole shares) will be delivered to me in accordance with the terms of
the Plan.)

 

  ¨ I elect to defer payment of my vested Incentive Awards as follows:

 

  1. Time-Vesting Incentive Awards. I elect to defer payment of my vested
Time-Vesting Incentive Awards until                     .

 

  2. Performance-Vesting Incentive Awards. I elect to defer payment of my vested
Performance-Vesting Incentive Awards until the following dates:

 

 

 

 

A-1



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT & SIGNATURE

I hereby make the election designated in this form, and agree to the terms and
conditions set forth in this form and in the attached Common Stock Unit
Agreement. In the event of any conflict between the terms of this form and the
Common Stock Unit Agreement, I understand that the terms of the Common Stock
Unit Agreement shall govern.

I also acknowledge and agree that my deferral election is irrevocable once made.

 

Accepted and Agreed:    

 

Signature:

   

 

Date

 

A-2